Citation Nr: 0422129	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for dental 
trauma is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is of service 
origin.  

2.  Left ear hearing loss was not demonstrated during service 
or for many years after service and there has been no 
competent medical evidence submitted relating any current 
left ear hearing loss disability to service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002).  

2.  Left ear hearing loss disability was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the July 
2002 and October 2002 rating determinations, the September 
2002 and January 2003 statements of the case (SOCs) and the 
October 2003 supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In a January 2003 letter, the RO 
informed the veteran of what the evidence had to show to 
establish entitlement, what information or evidence was still 
needed from the veteran, what the veteran could do to help 
with his claim, where and when to send information and 
evidence, and where to contact VA if he had any questions.  
In an October 2003 letter, the RO informed the appellant of 
the VCAA.  It specifically notified him about what the 
evidence had to show to establish entitlement, VA's duty to 
notify him, VA's duty to assist him, what VA would do, what 
the veteran needed to do, what had been done, what was needed 
from the veteran, where and when to send the information, and 
where to contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded a VA 
examination during the course of this appeal.  He also 
appeared at a hearing before the undersigned Law Judge in 
April 2004.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the January and April 2003 letters, the veteran 
was also notified of the VCAA laws and regulations as part of 
the January 2003 SOC.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2003).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d) which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

A review of the veteran's service medical records reveals 
that there were no complaints of hearing loss in service.

At the time of the veteran's January 1971 service separation 
examination, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
30
LEFT
10
15
10
-
20

On his service separation report of medical history, the 
veteran checked the "no" box when asked if he had or if he 
had ever had hearing loss.  

There is also no evidence of hearing loss in the years 
immediately following service.  

In support of his claim, the veteran submitted a March 2003 
private audiological evaluation demonstrating bilateral 
hearing loss at the upper Hertz levels.  

In May 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the examiner noted that the 
veteran's service separation examination revealed normal 
hearing in the left ear and a mild hearing loss (30 dB HL) at 
4000 Hertz in the right ear.  

The veteran stated that he had difficulty hearing when 
several people were at the table.  He also indicated that he 
had had a problem with both ears since his period of service.  
Military noise exposure consisted of firearms, machine guns, 
mortars, missile launchers, firing range, helicopters, tanks, 
heavy artillery combat explosions, demolitions, aircraft 
engines, and the flight line.  The veteran stated that 
hearing protection was not used.  

The test revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
40
LEFT
15
20
25
35
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner indicated that the veteran had normal 
sensitivity at 500 Hertz and mild sensorineural hearing loss 
at 1000-4000 Hertz in the right ear.  The examiner further 
reported that the veteran had normal sensitivity at 500-2000 
Hertz and mild sensorineural hearing loss at 3000 and 4000 
Hertz in the left ear.  

The examiner stated that it was not as likely as not that the 
veteran's hearing loss was related to his history of noise 
exposure. 

At the time of his April 2004 hearing before the undersigned 
Law Judge, the veteran testified that he had trouble hearing 
when attempting to make sales.


Right Ear Hearing Loss

Service connection is warranted for right ear hearing loss.  

The Board notes that the veteran had hearing loss, as defined 
by the Court in Hensley, in his right ear at the time of 
service separation, as evidenced by the 30 decibel level 
reading at 4000 Hertz during his January 1971 service 
separation examination.  The Board further notes that the 
veteran has been shown to have a hearing loss in his right 
ear, as defined by VA for rating purposes, at the time of the 
most recent VA examination.  

While hearing loss was not diagnosed until years after 
service after service, it cannot be stated that the 
preponderance of the evidence is against the claim of service 
connection for right ear hearing loss.  The veteran was shown 
to have a hearing loss, as defined by Hensley, at the time of 
his separation examination and has been shown to have a 
current hearing loss for VA rating purposes.  Resolving 
reasonable doubt in favor of the veteran, service connection 
is warranted for right ear hearing loss.  


Left Ear Hearing Loss

Service connection is not warranted for left ear hearing 
loss.  The veteran's service medical records reveal no 
complaints of left ear hearing loss in service.  On the 
veteran's January 1971 service separation examination, 
findings within normal limits were reported for the left ear.  
On his service separation report of medical history, the 
veteran checked the "no" box when asked if he had or if he 
had ever had hearing loss.  There were no findings or 
complaints of left ear hearing loss in the years immediately 
following service.  The first objective medical finding of 
left ear hearing loss following service was not until March 
2003.  

The Board notes the veteran's belief that his current left 
ear hearing loss is related to his period of service.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, the May 
2003 VA examiner, following a thorough review of the claims 
folder and comprehensive examination of the veteran, 
indicated that it was not at least as likely as not that the 
veteran's left ear hearing loss was related to service.  The 
May 2003 examiner's opinion was based upon a complete review 
of the claims folder and a thorough examination of the 
veteran.  The medical opinion from the VA examiner is more 
probative than the veteran's beliefs and is given more weight 
based upon the detail provided and the fact that the examiner 
had the claims folder for review prior to rendering her 
opinion.

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the veteran's 
current left ear hearing loss disability to his period of 
service.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current left ear hearing loss is 
not related to his period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.  


REMAND

With regard to the veteran's claim of service connection for 
dental trauma, the Board notes that in its October 2003 
supplemental statement of the case, the RO denied the 
veteran's claim as a result of his failure to show for a 
dental examination scheduled for May 23, 2003.  At his 
personal hearing, the veteran testified that he never 
received notice of the scheduled examination.  He indicated 
that had he received notice he would have appeared for the 
examination.  The Board does note that the veteran did appear 
for his scheduled VA audiological examination.

As the veteran has not been afforded a VA dental examination, 
the Board is of the opinion that he should be scheduled for 
one with a copy of the notice being placed in the file.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for dental problems.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current dental 
disorder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to render the following 
opinion:  Is it at least as likely as not 
that any current dental disorder is 
related to the veteran's period of 
service, including as a result of trauma?  
Complete detailed rationale is requested 
for each opinion that is rendered. 

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



